EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Rinehart on 7/1/2022.

The application has been amended as follows: 
Claim 7. The ceiling fan cleaner of claim 1[[4]], wherein the water hose is pressurized.

Reasons for Allowance
Claim(s) 1-3 & 5-9 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claim 1 none of the prior art references when cited separately or together discloses "…a squirt gun…" and all of the other claimed features set forth in the independent claim of the present invention to be patentable in view of the best prior art of record.  
A "squirt gun” is defined by Merriam-Webster as a "water pistol" (“Squirt gun.” Merriam- Webster.com Dictionary, Merriam-Webster, https:/Awww.merriam-webster.com/dictionary/squirt%20gun. Accessed 17 Dec. 2021.). A water pistol is defined by Merriam-Webster as "a toy pistol designed to squirt a jet of liquid" (“Water pistol.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam- webster.com/dictionary/water%20pistol. Accessed 17 Dec. 2021.). Therefore claim 1 is interpreted to claim a toy pistol designed to squirt a jet of liquid is part of the ceiling fan cleaner. Specifically the toy gun is attached in some form to the cleaner to dispense liquid. This is interpreted to not mean the pumping system of a toy gun is integrated into the cleaner with the nozzle of the dispenser shaped to look like a toy gun.
Regarding claim 1, the closest prior art is Nicholson et al. (US 5319821 A) but fails to disclose limitations listed above. Nicholson teaches a ceiling fan blade cleaning device having an elongated tubular shaft with an L-shaped telescoping member inserted into the shaft, a cylindrical brush inserted over the L-shaped member, and a concave tray detachably fixed to the shaft for enveloping the brush and to catch liquid that falls from the ceiling fan blade. Nicholson does not teach a squirt gun, as interpreted above, or a handle heat pressed onto the shaft.
Claims 2-3 & 5-9 are considered allowable as a result of being dependent on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723